Exhibit d Province of Saskatchewan Current Description December 2011 [MAP] TABLE OF CONTENTS Page Province of Saskatchewan 1 Overview of the Economy 3 Finances of the Government 17 General Revenue Fund Supplementary Financial Information 33 Detail of General Revenue Fund Debt 51 Crown Corporations 55 Government of Saskatchewan Summary Financial Statements (Volume 1 of the Public Accounts) Exhibit E Sources of Information 63 In this document, unless otherwise specified or the context otherwise requires, all dollar amounts are expressed in Canadian dollars.On November 30, 2011, the noon nominal rate for Canadian dollars ($), as reported by the Bank of Canada, was $1.01971.00 United States dollar (U.S. $). Tonnes as used in this document refers to metric tons.One tonne is equivalent to 1.102311 short tons. In this document, the financial transactions of the general fund of the Government are recorded under the General Revenue Fund.(Refer to page 17 for further information.) The Government uses accrual accounting.The accrual accounting method recognizes financial transactions at the time they occur, regardless of whether any cash is received or paid.This method of accounting provides a complete picture of the total financial obligations resulting from decisions made during the year.The General Revenue Fund follows the accrual method except for defined benefit pension plan costs.During 2008-09, the Government made a change in accounting policy to comply with the recommendations of the Public Sector Accounting Board of the Canadian Institute of Chartered Accountants for long-term debt.On the Statement of Financial Position, loans to Crown corporations and public debt (gross debt net of sinking funds) are now presented net of government business enterprise specific debt.Additionally, reimbursements of interest from Crown corporation general debt are no longer netted against debt servicing costs on the Statement of Operations.Prior to this change in accounting policy, public debt was presented on a gross basis on the Statement of Financial Position, and all reimbursements of interest from Crown corporations’ debt were netted against debt servicing costs.The 2007-08 amounts have been restated for this change in accounting policy. During 2008-09, the Government determined that agricultural land held for resale, previously presented as a financial asset, is more appropriately classified as tangible capital assets because this land is not expected to be sold within the next year.This change has been applied retroactively with restatement of the 2007-08 amounts. During 2008-09, the Government reclassified certain revenue categories, with restatement of 2007-08 amounts: · Corporation capital tax has been split into two components.Resource surcharge has been moved to non-renewable resources and the remaining component of corporation capital tax has been included with other taxes; · Liquor consumption tax has moved from sales tax to other taxes and sales tax has been renamed provincial sales tax; and · Crown land sales previously reported in oil revenues has been broken out. This document contains forward-looking statements which may be identified by their use of words like “plans,” “expected,” “will,” “project,” “estimated,” “forecast” or other words of similar meaning.All statements that address expectations or projections about the future are forward-looking statements.Forward-looking statements are based on certain assumptions and expectations of future events.It cannot be guaranteed that these assumptions and expectations are accurate or will be realized. The Canadian Dollar Canada maintains a floating exchange rate for the Canadian dollar to permit the rate to be determined by market forces without intervention except as required to maintain orderly conditions. Recent high and low exchange rates for the Canadian dollar in terms of United States cents are as follows: 2011* High Low 84 77 92 93 Source: Bank of Canada – noon rate. * First eleven months only. i PROVINCE OF SASKATCHEWAN Summary Economic and Financial Statistics The following information is qualified in its entirety by the more detailed information contained in this document.See also "General Revenue Fund Supplementary Financial Information - Government of the Province of Saskatchewan, General Revenue Fund Statement of Financial Position” commencing on page 34 for a discussion of the Provincial Auditor's report accompanying the General Revenue Fund's financial statements as at March31,2011, and for the year then ended. Compound Calendar Year Ended December 31 Annual Growth Rate 2006-2010 (Millions) Economy Gross Domestic Product at Current Market Prices * $ n.a. 7.1 % Farm Cash Receipts $ Mineral Sales $ n.a. Manufacturing Shipments $ Exports * $ n.a. Personal Income * $ n.a. Population at July 1 (Thousands) Unemployment Rate % n.a. Change in Consumer Price Index 1 % n.a. 1 2002 100 n.a. not applicable * compound annual growth rate from 2005-2009 Fiscal Year Ended March 31 Estimate (Millions) Government Finances - General Revenue Fund Budgetary surplus (deficit) 1 $ 48 $ Add (deduct) non-cash items Amortization of foreign exchange gains and losses 3 2 5 (1
